 



EXHIBIT 10.46
Year 2008
Annual
Management Incentive
Program
(Corporate Officers Only)
USG Corporation

 



--------------------------------------------------------------------------------



 



PURPOSE
To enhance USG Corporation’s ability to attract, motivate, reward and retain key
employees of the Corporation and its operating subsidiaries and to align
management’s interests with those of the Corporation’s stockholders by providing
incentive award opportunities to managers who make a measurable contribution to
the Corporation’s business objectives.
INTRODUCTION
This Annual Management Incentive Program (the “Program”) is in effect from
January 1, 2008 through December 31, 2008.
ELIGIBILITY
Individuals eligible for participation in this Program are those officers and
other key employees occupying management positions in Broadband 11 or higher.
Employees who participate in any other annual incentive program of the
Corporation or any of its subsidiaries are not eligible to participate in this
Program but could be considered for special awards.
GOALS
For the 2008 Annual Management Incentive Program, Consolidated Net Earnings and
consolidated, subsidiary and profit center Operating Focus Targets will be
determined by the Compensation and Organization Committee of the USG Board of
Directors (the “Committee”) after considering recommendations submitted from
management of USG Corporation and the Operating Subsidiaries.

1



--------------------------------------------------------------------------------



 



AWARD VALUES
For the Annual Management Incentive Program, position target incentive values
are based on level of accountability and are expressed as a percent of approved
annualized salary. Resulting award opportunities represent a fully competitive
incentive opportunity for 100% (target) achievement of goals:

                    Position Title or   Position Target           Salary
Reference Point   Incentive
•      Chairman & CEO, USG Corporation
    125 %  
•      President & Chief Operating Officer, USG Corporation
    90 %  
•      Executive Vice President & Chief Financial Officer, USG Corporation
    70 %
•      Executive Vice President & General Counsel, USG Corporation
         
•      Executive Vice President, Chief Strategy Officer and President USG
International
    65 %  
•      Vice President; President & CEO, L & W Supply Corp
    50 %
•      Senior Vice President Human Resources, USG Corporation
       
•      Senior Vice President Communications, USG Corporation
       
•      Senior Vice President & Controller, USG Corporation
       
•      Vice President; President, USG Building Systems
       
•      Vice President; President USG International
         
•      Vice President Supply Chain, Information Technology & Corporate
Efficiency Initiatives
    45 %
•      Vice President and Chief Innovation Officer, USG Corporation
       
•      Vice President and Corporate Secretary & Associate General Counsel, USG
Corporation
       
•      Vice President & Treasurer, USG Corporation
       
•      Vice President and Chief Information Officer, USG Corporation
         
•      Salary Broadband 16 and over
    35 %
•      Salary Broadband 15
    30 %
•      Salary Broadband 14
    25 %
•      Salary Broadband 13
    20 %
•      Salary Broadband 12
    15 %
•      Salary Broadband 11
    10 %  

2



--------------------------------------------------------------------------------



 



AWARDS
Incentive awards for all participants in the 2008 Annual Management Incentive
Program will be reviewed and approved by the Committee. For all participants,
the annual incentive award par opportunity is the annualized salary approved by
March 31, 2008 that is in effect on April 1, 2008 multiplied by the applicable
position target incentive value percent.
Incentive awards for 2008 will be based on a combination of the following
elements:

I.   CONSOLIDATED NET EARNINGS                    40% OF INCENTIVE      
Consolidated Net Earnings will be as reported on the Corporation’s year-end
financial statements with adjustments for significant non-operational charges.
Such adjustments will be defined by March 31, 2008 and have in the past been for
Fresh Start Accounting, asbestos, restructuring charges, bankruptcy expenses and
the cumulative impact of new accounting pronouncements. For all participants,
this portion of the award represents 40% of the incentive par. This portion of
the award will be paid from a pool funded by Consolidated Net Earnings results
according to the following schedule:

     
$0 to $75 Million Net Earnings
  2.06% of this tier will fund the pool
$75+ to $150 Million Net Earnings
  1.94% of this tier will fund the pool
$150+ to $400 Million Net Earnings
  1.72% of this tier will fund the pool
$400+ to $700 Million
  1.22% of this tier will fund the pool

    Each tier of earnings is calculated separately and added together to
determine the total pool. This amount is then divided by the total plan par (sum
of each individual participant’s Net Earnings par, which is 40% of each
participant’s total par). The factor derived from this method is then applied to
each participant’s Net Earnings par to determine the individual award for this
segment. For each corporate officer, (i) their individual Net Earnings par shall
be determined by March 31, 2008, and (ii) their individual factor shall be
determined by taking into account the Net Earnings par of all participants
eligible to participate in the Program as of March 31, 2008 and based on the sum
of all such participants’ Net Earnings par as determined by March 31, 2008.
Notwithstanding the prior sentence nor any other provision in this program, each
corporate officer’s factor may be decreased, but not increased, due to changes
in the total plan par after March 31 including, but not limited to, changes
triggered by the addition or removal of a participant from the program or
changes in any participant’s Net Earnings par.   II.   OPERATING FOCUS
TARGETS:                    40% OF INCENTIVE       Operating Focus Targets will
be measurable, verifiable and derived from the formal strategic planning
process. For 2008, Operating Focus Targets will generally include Total
Overhead, Customer Satisfaction, Cost Reduction, Business Unit Gross Profit and
other operational priorities. The method for calculating this portion of the
award will be determined by March 31, 2007. The award adjustment factor for this
segment will range from 0.5 (after achieving a minimum threshold performance
level) to 2.0 for maximum attainment.       The weighting on any individual
Operating Focus Target generally will be in 5% increments and not be less than
10%. Officers may carry a different weighting, for example, 8%. The weighting of
all assigned Operating Focus Targets will equal 40% of the individual’s total
par.

3



--------------------------------------------------------------------------------



 



III.   INDIVIDUAL PERFORMANCE:                             20% OF INCENTIVE    
  Based upon individual performance results in relation to established
performance goals
(utilizing My Talent Link ) reviewed by participants’ Corporate
Officer/Executive Committee member.

      Performance Levels   Payout % Exceeds Expectations   up to 150% Meets
Expectations   up to 110% Needs Development/ Partially Achieved   50% — 100%
Does Not Meet expectations   0%

WEIGHTINGS OF PROGRAM ELEMENTS
All participants in this Program, including the most senior executives, will
have the same overall weightings, 40% on Consolidated Net Earnings, 40% on
Operating Focus Targets and 20% on Individual Performance
SPECIAL AWARDS
In addition to the incentive opportunity provided by this Program, a special
award may be recommended for any participant or non-participant, other than a
Corporation Officer, who has made an extraordinary contribution to the
Corporation’s welfare or earnings throughout the year or at year end.

4



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS

1.   The Compensation and Organization Committee of the USG Board of Directors
reserves the right to adjust award amounts either up or down based on its
assessment of the Corporation’s overall performance relative to market
conditions, provided, however, pursuant to the plan, that in no event may the
Compensation and Organization Committee adjust an award upward for any officer.
  2.   The Committee shall review and approve the awards recommended for
officers and other employees who are eligible participants in the 2008 Annual
Management Incentive Program. The Committee shall submit to the Board of
Directors, for their ratification, a report of the awards for all eligible
participants including corporate officers approved by the Committee in
accordance with the provisions of the Program.   3.   The Committee shall have
full power to make the rules and regulations with respect to the determination
of achievement of goals and the distribution of awards. No awards will be made
until the Committee has certified financial achievements and applicable awards
in writing.   4.   The judgement of the Committee in construing this Program or
any provisions thereof, or in making any decision hereunder, shall be final and
conclusive and binding upon all employees of the Corporation and its
subsidiaries whether or not selected as beneficiaries hereunder, and their
heirs, executors, personal representatives and assignees.   5.   Nothing herein
contained shall limit or affect in any manner or degree the normal and usual
powers of management, exercised by the officers and the Board of Directors or
committees thereof, to change the duties or the character of employment of any
employee of the Corporation or to remove the individual from the employment of
the Corporation at any time, all of which rights and powers are expressly
reserved.   6.   The awards made to employees shall become a liability of the
Corporation or the appropriate subsidiary as of December 31, 2008 and all
payments to be made hereunder will be made as soon as practicable, but in any
event before two and one half months after December 31, 2008, after said awards
have been approved by the Committee.

5



--------------------------------------------------------------------------------



 



ADMINISTRATIVE GUIDELINES

1.   Award values will be based on annualized salary in effect on April 1, 2008
for each qualifying participant. Any change in duties, dimensions or
responsibilities of a current position resulting in an increase or decrease in
salary range reference point or market rate will result in pro-rata incentive
award. Respective reference points, target incentive values or goals will be
applied based on the actual number of full months of service at each position.  
2.   As provided by the Program, no award is to be paid to any participant who
is not a regular full-time employee, (or a part time employee as approved by the
Senior Vice President Human Resources, USG Corporation) in good standing at the
end of the calendar year to which the award applies. However, if an eligible
participant with three (3) or more months of active service in the Program year
subsequently retires, becomes disabled, dies, is discharged from the employment
of the Company without cause, or is on an approved unpaid leave, the participant
(or beneficiary) may be recommended for an award which would otherwise be
payable based on goal achievement, prorated for the actual months of active
service during the year.   3.   Employees participating in any other incentive
or bonus program of the Corporation or a Subsidiary who are transferred during
the year to a position covered by the Annual Management Incentive Program will
be eligible to receive a potential award prorated for actual full months of
service in the two positions with the respective incentive program and target
incentive values to apply. For example, a Marketing Manager promoted to
Director, Marketing on August 1, will be eligible to receive a pro-rata award
for seven months based on the Marketing Manager Plan provisions and values, and
for five months under the Annual Management Incentive Program provisions and
target incentive values.   4.   In the event of transfer of an employee from an
assignment which does not qualify for participation in any incentive or bonus
plan to a position covered by the Annual Management Incentive Program, the
employee is eligible to participate in the Annual Management Incentive Program
with any potential award prorated for the actual months of service in the
position covered by the Program during the year. A minimum of three months of
service in the eligible position is required.   5.   Participation during the
current Program year for individuals employed from outside the Corporation is
possible with any award to be prorated for actual full months of service in the
eligible position. A minimum of three full months of eligible service is
required for award consideration.   6.   Exceptions to established
administrative guidelines can only be made by the Committee.

6